internal_revenue_service number release date index number ---------------------------------------------- ------------------------ ------------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------------ telephone number ---------------------- refer reply to cc fip b4 plr-129357-17 date date legend taxpayer state a foreign_country b state c date m date n date o date p date q date r individual y individual z year year year year year year year year year external business manager cpa firm consulting firm new external business manager --------------------------------------------------- --------------------------- ------------ ----------------------- --------- ------------ -------------------- ------------------- ----------------- ---------- ------------------ -------------------- ------------------------ ------- ------- ------- ------- ------- ------- ------- ------- ------- ------------------------------------------- ------------------------------ ----------------------------------- --------------------------------- plr-129357-17 dear --------------- this letter is in response to taxpayer’s request pursuant to sec_301_9100-3 of the procedure and administration regulations for an extension of time to make the election under sec_831 of the internal_revenue_code facts taxpayer was initially incorporated and licensed under the laws of state a on date m of year effective date n of year taxpayer reincorporated as an insurance_company under the laws of foreign_country b effective date o of year taxpayer became re- domiciled in the united_states and became a state c_corporation taxpayer is licensed as a captive_insurance_company under the laws of state c when taxpayer was incorporated under the laws of foreign county b taxpayer was taxed as a domestic_corporation pursuant to a sec_953 election to be treated as a u s entity for year through year taxpayer filed forms 1120-pc u s property and casualty insurance_company income_tax return since its initial incorporation as a captive_insurance_company under the laws of state a until the present taxpayer has not made a sec_831 election to be taxed under the alternative_tax for small insurance_companies from year to mid-year taxpayer hired external business manager as its captive insurance manager external business manager on behalf of taxpayer engaged cpa firm to provide tax provision and tax compliance services for year to year including the preparation of taxpayer’s u s federal_income_tax returns on forms 1120-pc on date p of year in a communication transmitting taxpayer’s tax provision work papers for year to external business manager individual y an employee of cpa firm informed individual z an employee of external business manager that taxpayer was eligible to make the election under sec_831 individual y stated that it was clear that taxpayer qualified under sec_831 as a small insurance_company and as a result that taxpayer could make an election to be taxed solely on its investment_income in a follow-up correspondence on date q of year individual y again informed individual z about the election that taxpayer was now in a position to make the sec_831 election individual z however left the employ of external business manager prior to the filing of taxpayer’s form 1120-pc for the calendar_year and the question of whether or not to make the election under sec_831 was dropped taxpayer represents that at no time did cpa firm or external business manager discuss the election under sec_831 with taxpayer in mid-year consulting firm was engaged by taxpayer and external business manager was replaced by new external business manager new external business plr-129357-17 manager reviewed taxpayer’s federal_income_tax return for calendar_year sec_4 and and noted that taxpayer was eligible to make the election under sec_831 new external business manager notified consulting firm and consulting firm in turn brought the sec_831 election to the attention of taxpayer in early year in year taxpayer filed an amended form 1120-pc for year to make an election under sec_831 the service rejected the amended_return because the period of limitation on filing a claim_for_refund_or_credit under sec_6511 had expired on date r of year taxpayer filed amended forms 1120-pc for calendar_year and year on these amended returns taxpayer computed its u s federal_income_tax liability consistent with the relief being sought in this request_for_ruling being granted that is consistent with making a sec_831 election effective for calendar_year and thereafter taxpayer represents that it qualifies as a property and casualty insurance_company under part ii of subchapter_l of the internal_revenue_code and that it qualifies as a company eligible to make the election under sec_831 for year additionally taxpayer represents that upon granting of the requested extension taxpayer will not have a lower tax_liability in the aggregate for all taxable years affected by the election than taxpayer would have had if the election had been timely filed taking into account the time_value_of_money and taxpayer is not seeking to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time of this request further taxpayer represents that it requested relief before the failure to make the election was discovered by the internal_revenue_service moreover taxpayer represents that it is not using hindsight in requesting this relief law and analysis sec_831 provides that taxes computed as provided in sec_11 are imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company however sec_831 allows certain small companies to elect to be subject_to tax on their taxable_investment_income only the election applies to the taxable_year for which the company made it and as long as the company continues to qualify for all subsequent taxable years unless revoked with the consent of the secretary the time and manner to make the sec_831 election is prescribed by sec_301_9100-8 accordingly the election under sec_831 is a regulatory election sec_301_9100-1 pursuant to sec_301_9100-8 the election is to be made by the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective by attaching a statement to the tax_return containing the information specified in sec_301_9100-8 plr-129357-17 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory or statutory election sec_301_9100-3 provides that a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interests of the government under sec_301_9100-3 a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service ii failed to make the election because of intervening events beyond the taxpayer’s control iii failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and complexity of the return or issue the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the internal_revenue_service or v reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election under sec_301_9100-3 a taxpayer is deemed not to have acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301_9100-3 plr-129357-17 the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 sec_301_9100-1 cautions that granting an extension of time to make an election is not a determination that the taxpayer is otherwise eligible to make the election based solely on taxpayer’s representations and the additional information required under sec_301_9100-3 taxpayer qualifies for an extension of time to make the election under sec_831 taxpayer is deemed to have acted in good_faith as defined by sec_301_9100-3 and the grant of relief will not prejudice the interests of the government ruling accordingly under sec_301_9100-3 taxpayer is granted an extension of time until days following the date of this letter to make the election provided by sec_831 a for the tax_year ending on december of year the election should be made in a written_statement filed with the appropriate service_center a copy of this letter should be attached to the sec_831 election caveats the ruling contained in this letter is based upon the information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the ruling_request and it is subject_to verification on examination except as provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspect of this or other transactions or item_of_income of taxpayer specifically no ruling is made as to whether taxpayer qualifies as an insurance_company under sec_831 and the granting of the extension under sec_301_9100-1 should not be construed as a determination that taxpayer is eligible to make the election provided by sec_831 this ruling is directed only to the taxpayer that requested it sec_6110 provides that this ruling may not be used or cited as precedent plr-129357-17 in accordance with a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely alexis a macivor branch chief branch office of the associate chief_counsel financial institutions products cc
